Citation Nr: 1213766	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss, prior to June 4, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals (Board's) docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from February 1972 to February 1975.

These matters come before the Board on appeal from October 2007 and April 2009 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The October 2007 decision denied service connection for a low back disability, while the April 2009 decision denied an increased evaluation for bilateral hearing loss.

The Veteran testified at a November 2009 hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

In December 2009, the Board remanded the issues to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  During the processing of that remand, the AMC granted entitlement to an increased, 30 percent evaluation for hearing loss, effective from June 4, 2010.  The Veteran has indicated he wished to continue his appeal with respect to all stages of evaluation.

In a December 2010 decision, the Board denied entitlement to an increased evaluation for bilateral hearing loss since June 4, 2010.  This denial is final, and that portion of the appeal is resolved.  The Board additionally remanded the questions of evaluation for bilateral hearing loss prior to June 4, 2010, and service connection for a lumbar spine disability to the RO, via the AMC, for further development.

The issue of service connection for an unspecified ear disability, manifested by dizziness and headaches, was raised by the Veteran at his November 2009 hearing.  This matter was referred to the RO in the December 2009 and December 2010 remands, but it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

A claim for increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU), where there is evidence of unemployability of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the Veteran reports he is unemployed due to disability, the evidence of record clearly associates such with his nonservice connected lumbar spine disability.  A TDIU claim is, therefore, not inferred.


FINDINGS OF FACT

1.  Currently diagnosed degenerative disc disease at L5-S1 was not first manifested on active duty, and the preponderance of the evidence is against a finding that the current disability is caused or aggravated by military service.

2.  Prior to June 4, 2010, adequate and qualifying testing shows that bilateral hearing loss was manifested by no worse than Level IV on the right and Level V on the left; there is no evidence of an exceptional disability picture sufficient to render the Rating Schedule inadequate.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss, prior to June 4, 2010, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  August 2007, March 2009, March 2010, and January 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations have been afforded the Veteran with regard to both claims; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The March 2009 VA audiology examination reflects all necessary testing and conclusions, with corresponding rationale.  With regard to the low back, a VA examiner in January 2011 failed to review the claims file in conjunction with the examination, but a second doctor accomplished such and offered the required nexus opinion with supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Low Back Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal no instances of treatment for, or complaints related to, any back pain, problem, or injury.  The Veteran was seen repeatedly for tinnitus complaints, but at no time reported any back issues.  At the November 1974 examination for separation, the spine was noted to be normal.  No objective findings or subjective complaints related to any low back or general spine problems were noted.

At his November 2009 Board hearing, the Veteran stated that as a mail clerk in service, he was required to lift mail sacks weighing upwards of 70 pounds.  While doing this, he twisted his back and did report to sick call.  He had reported the injury to his commanding officer, but was discouraged from seeking medical attention.  On sick call, the medic told him he had multiple spasms, and prescribed medication.  This was the only incident of treatment in service.  He reported that he then reported to the VA medical center (VAMC) in Memphis with back problems in approximately November 1975, after service.  He was held in the emergency room for 24 hours, then released.  Later, in approximately 1989, he sought treatment for back problems at a public hospital in Memphis ("The Med").  The Veteran reported that his back hurt "all the time" and played some unspecified role in his decision to stop working in 2003.

VAMC Memphis was contacted and asked to supply any and all records related to treatment of the Veteran in 1975 and 1976.  After a search of all records, including those already archived, the VAMC certified in September 2008 that no treatment records or indications of any appointments could be located.  However, records did indicate that the Veteran was "rejected 11/24/75," indicating his application for enrollment in the VA system was not accepted.  The basis for his application, to include any current complaints or disabilities, is not evident.

The Veteran was asked to supply a release for records from The Med in the December 2009 Board remand, and in subsequent correspondence from the AMC.  The Veteran has not supplied the required forms or the records themselves.  

VA treatment records from 1993 and 1994 do not refer to any back complaints or ongoing back problems, though laboratory results refer to a rheumatology test, which was negative.  VA treatment records from 2007 to the present document complaints of back pain, along with diagnoses of degenerative changes of the lumbar spine.  No opinion regarding a nexus to service is reflected.

A VA spine examination was conducted in January 2011.  The examiner did not review the claims file, but instead relied upon a history provided by the Veteran, who reported that he was carrying mail up and down stairs in service, and felt his back pop or tweak.  He had experienced pain ever since.  Initially, the pain was not severe; muscle relaxers helped.  Pain had increased over the years, however.  He had difficulty walking without assistive devices, and had to stop working as a forklift operator due to the jarring motion.  The lumbar spine was tender to palpation, and range of motion was limited due to pain.  Strength and reflexes were reduced.  Moderate degenerative disc disease at L5-S1 and right S1 nerve root radiculitis were diagnosed.  The examiner opined that it was at least as likely as not the currently diagnosed degenerative disc disease of the lumbar spine had been contributed to by service.  No rationale for the opinion was offered; to have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the positive medical opinion considered incomplete data and did not offer a rationale, it is not entitled to any probative value.

In September 2011 a VA doctor reviewed the claims file in its entirety, and offered a nexus opinion regarding the lumbar spine.  He noted the Veteran's report of injury carrying mail sacks in 1974.  However, the examiner also noted the complete absence of any in-service complaints or findings related to back problems, including at the examination for separation in November 1974.  Given the absence of any documented back injury in service, the examiner opined that it was less likely than not that the current problems were related to service, to include by aggravation.

The Veteran is competent to report an in-service injury, as his observations of such do not require any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, although the reports of "tweaking" his back while carrying mail are competent, they are not credible.  Service treatment records do not document the Veteran's report of attending sick call with back complaints, though they amply document complaints of and treatment for other problems, most notably tinnitus.  His separation examination is similarly silent regarding the back.  At best, the Veteran sustained an acute muscular injury which resolved completely.

Further, the record fails to document continuous back problems since service.  The Veteran alleges treatment at a VAMC soon after service, but records do not support him.  While he did present with unknown problems in November 1975, he was rejected for enrollment.  His competent contention that he was treated in the emergency room for 24 hours is not credible in the absence of any corroborating treatment records and the notation regarding his rejection. 

The Veteran's statements indicate a progressive back pain, which has existed since service.  Records, however, show a more recent onset of back problems, beginning many years after service.  The Veteran has failed to produce or identify corroborating treatment records, and those records which have been obtained appear to contradict his allegations.

The preponderance of the evidence of record is against the claim; there is no doubt to be resolved.  Service connection for a lumbar spine disability is not warranted.

Hearing Loss

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345   (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 . 

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) . 

When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

The sole relevant, probative, and adequate evidence of record for the period prior to June 4, 2010, consists of a March 2009 VA audiometric examination.  The Veteran was administered audiometric testing in December 2008 and January 2009, but the results of these tests are not adequate for rating purposes.

In December 2008, doctors noted that the responses were not reliable.  Ipsi acoustic reflexes were present which invalidated the results.  Further, in December 2008 and January 2009, testing was not accomplished at the 3000 Hertz frequency.  The raw data from both tests was obtained in the course of the Board's December 2010 remand, and the audiometry charts clearly show that readings were taken at 2000 and 4000 Hertz, but not the required 3000 Hertz frequency.  In January 2012, a VA doctor did submit a note indicating the January 2009 testing was complete, but a comparison to the raw data clearly demonstrates that the doctor transposed numbers.

At his March 2009 examination, the Veteran reported difficulty understanding speech in all situations.  Noisy places were worse, and he had difficulty localizing sound, as when someone called his name.  Testing showed:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
20
60
65
70
54
76
LEFT
20
75
70
70
59
76

From Table VI of 38 C.F.R. § 4.85, Roman Numeral IV is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column; the same value is derived under Table VIa.  This roman numeral increased to V because of the special considerations of 38 C.F.R. § 4.86(b).  The left ear is considered the poorer ear for 38 C.F.R. § 4.85's Table VII.  From Table VI of 38 C.F.R. § 4.85, Roman Numeral IV is determined for the right ear.  No special considerations under 38 C.F.R. § 4.86 apply.  A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row IV, the better ear, with column V, the poorer ear.  

Testing in March 2009, then, actually shows improvement in the Veteran's service connected bilateral hearing loss.  The criteria for the current 20 percent rating were not met, never mind any higher schedular evaluation.

The Board has also considered extraschedular evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The current schedule provides higher disability evaluations for greater levels of hearing impairment than are demonstrated here.  The Schedule reflects the same symptoms and impairments reported by the Veteran.  The Rating Schedule is adequate, and no further discussion of extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 20 percent for bilateral hearing loss, prior to June 4, 2010, is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.

An evaluation in excess of 20 percent for bilateral hearing loss, prior to June 4, 2010, is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


